DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-14, 16, 18-19, 27-28 32-34 , 36, 38-40, 42, 44, 48, 58, 64, 67-69, 72-76, 81, 85, 87-88, 92-93, 95-97, 99 and 106 of U.S. application No. 16/614,751. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims further recite visible members extending obliquely to the beam in the form of chevrons. It would have been obvious to have included the visible members in the form of chevrons because a change in shape from vertical to oblique members provide the benefit of redirecting drivers that the lane is closed and that the driver should redirect in the direction shown by the chevrons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin et al., US 7,098,807 B2 in view of Carter et al., US 2007/0126598 A1
Regarding claim 1, Seguin teaches a gate for controlling oncoming traffic on a roadway, the gate comprising:
an arm (12 + 60) movable between an extended position (see figure 2) in which the arm extends into a given portion of the roadway to inform the oncoming traffic that the given portion of the roadway is closed and a retracted position (see figure 1) in which the arm (12 + 60) does not extend into the given portion of the roadway, the arm comprising:
a beam (top beam portion of 12) extending along a longitudinal direction of the arm; and 
a visible arrangement (modular components extending below top beam portion of 12) depending downwardly from the beam and comprising a plurality of visible members (64, labeled in figure 9A) that extend obliquely to the beam and are disposed to point towards (64 is formed as chevrons in the direction in which traffic is being redirected) where the oncoming traffic is to be directed when the arm is in the extended position (see figure 2);
a control system (14) comprising an actuator (electric motor 38) and configured to support the arm and move the arm horizontally between the extended position (see figure 2) and the retracted position (see figure 1).

Seguin describes in column 4 lines 34-37, that the moveable member (12) can be made of a variety of different materials varying from steel, aluminum, plastic, and more but does not specifically detail that the beam (top beam portion of 12) is made of a material stiffer than that of the visible members (64).

However, Carter teaches a gate (10) that has a beam (11) made of aluminum (described in para [0050]) attached to a visible member (12) made of a fluoropolymer (described in para [0029]). It is noted that aluminum is a stiffer material than that of a fluoropolymer material.

It would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s invention to have modified Seguin, to have used a stiffer material for the beam as opposed to the visible members because this provides enhanced stability to the gate while also reducing the damage to a vehicle upon impact. 

Regarding claim 2, Seguin teaches
the visible members (64) forming chevrons (64, see figure 2) pointing towards where the oncoming traffic is to be directed when the arm is in the extended position (see figure 2).

Regarding claim 3, the resulting combination includes the beam being made of a metallic material (aluminum; Carter’s [0050] lines 1-3) and the material of each of the visible members is a polymeric material (fluoropolymer; Carter’s [0029] lines 2-3).

Regarding claim 4, the resulting combination includes the metallic material of the beam comprising aluminum.

Regarding claims 5 and 6, while the resulting combination fails to explicitly disclose the ratio of modulus of elasticity of the material of the beam over a modulus of elasticity of the material of each of the visible members is at least 5 or at least 10, the modulus of elasticity is a property of the material. Since the materials of the resulting combination from claim 1 meet the limitation of a material of each of the visible members being less stiff than a material of the beam, arriving at a ratio of modulus of elasticity is a matter of obvious design choice. Examiner further notes a lack in criticality of the ratio of modulus of elasticity, since Applicant discloses in the specification that the beam could also be made of any polymeric material (page 12) and that “in some embodiments, the beam 32 may be stiffer than the visible arrangement 38” (page 17); “may be” demonstrates a lack in criticality.

Regarding claim 7, Seguin teaches 
using the gate arm to block a lane (see figure 2, column 8 lines 10-11)

Regarding claim 8, Seguin further shows a roadway with a plurality of lanes in figures 7A and 7B. Seguin in figures 9A-9E further shows the gate arm being capable of being longer or shorter.
While the resulting combination fails to disclose specifically that the arm is configured to extend into each of the lanes in the extended position, it would have been obvious to one of ordinary skill in the art to modify the resulting combination to make the arm longer to be able to block as many lanes as necessary.

Regarding claim 9, the resulting combination from claim 8 includes the arm spanning the lanes in the extended position.

Regarding claims 10 and 11, 
Seguin teaches a plurality of lanes shown in figures 7A-7B with a plurality of different lengths in which the gate arm can be made in shown within figures 9A-9E.
While the resulting combination fails to disclose specifically that the arm is at least 20 feet or at least 30 feet, this is a matter of obvious design choice since it is just a change in length. It has been held that change in size is a matter of obviousness. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to modify the length of the arm to be at least 20 feet or 30 feet if multiple lanes in a roadway were not usable for traffic.

Regarding claim 12, since the gate of the resulting combination has visible members extending below the beam that communicate where cars should redirect to, it is obvious that a height of the beam from a surface of the roadway when the arm is in the extended position is greater than a height of a passenger car complying with MASH crash-testing, since the message needs to be higher than a height of a passenger car to be more visible to oncoming traffic.

Regarding claim 13, since the gate of the resulting combination has visible members extending below the beam that communicate where cars should redirect to, it is obvious that a height of the beam from a surface of the roadway when the arm is in the extended position is no less than a height of a pickup truck complying with MASH crash-testing, since the message needs to be higher than a height of a commonly used pickup truck to be more visible to oncoming traffic.

Regarding claim 14, since the gate of the resulting combination has visible members extending below the beam that communicate where cars should redirect to and the height of an average sedan is slightly less than 60 inches, it is obvious that a height of the beam from a surface of the roadway when the arm is in the extended position is at least 55 inches so that the message is more visible to oncoming traffic.

Regarding claim 15, Seguin further teaches a longitudinal member (bottom portion of 12) spaced extending along the longitudinal direction of an arm (12+60) and spaced from a beam (top beam portion of 12) of the arm. 
When combined with Carter, longitudinal member (bottom portion of 12) will be made of fluoropolymer and the beam made of aluminum.

Regarding claim 16, the resulting combination from claim 15 includes the longitudinal member being disposed at a bottom of the visible arrangement.


Regarding claim 19, the Examiner takes Official Notice that a sign or message in a roadway gate being illuminated is old and well-known. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the visible arrangement be illuminated so that it is more visible to drivers in nighttime or foggy conditions.

Regarding claim 20, Seguin teaches
“In a non-limiting example, the control system receives wireless commands. The wireless commands can be transmitted from a remote control unit that is suitable to be operated by a highway employee, or from a cellular telephone, for example. For wireless operation, the control system is provided with a receiver circuit having an antenna and the associated circuitry to extract the command information contained in the wireless transmission. The command information can be extracted in any manner known in the art. If the wireless command is indicative that the movable member 12 should move from the first position to the second position, the control system operates the electric motor 38 of the drive system 14, accordingly, so as to provide the desired operational behaviour. The control system can also respond to a command to move the movable member 12 back to the first position, by operating the electric motor 38 in a reverse direction”, column 6 lines 6-21.

Regarding claim 21, Seguin further discloses a pivotable gate arm that is mounted on a traffic barrier (22) for the roadway and that a footprint (base plate attaching 20 to 22, shown in figures 1 and 2) of the gate on the traffic barrier is contained within a width of the traffic barrier (Figures 1 and 2).

Regarding claim 22, since the visible arrangement of the resulting combination includes open space in between each of the plurality of visible members, the visible arrangement of the resulting combination includes the visible arrangement being configured to prevent excessive wind deflection.

Regarding claim 23, while the resulting combination fails to explicitly disclose that the arm is configured such that a deflection of the arm at a wind speed of 100 km/h is no more than 15°, this is a matter of common engineering since if the arm deflected excessively, the visible arrangement which was intended to convey a message to oncoming traffic would not be visible and therefore would not function as intended.

Regarding claim 24, while the resulting combination fails to explicitly disclose that the gate is MASH crash-tested, it is an obvious modification to design the gate to meet the required standards of the local jurisdiction in order for that gate to be used in that jurisdiction. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the gate be MASH crash- tested if it was desired to meet MASH standards in order for the gate to be used.

Regarding claims 25 and 26, while the resulting combination fails to explicitly disclose the limitations claimed, it is an obvious modification to design the gate to meet the required standards of the local jurisdiction in order for that gate to be used in that jurisdiction. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the gate be compliant with MASH criteria if it was desired to meet MASH standards in order for the gate to be used.

Regarding claim 27, while Carter and Seguin both disclose control systems that send wireless signals, the Examiner takes Official Notice that control systems that send signals using a wire/cable are old and well-known. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a cable to be able to send a signal if it was deemed that wireless signals can be less reliable in that area.

Regarding claim 28, the resulting combination from claims 1 and 3 include the limitations of this claim.

Regarding claim 29, the resulting combination from claims 1, 3, and 12 include the limitations of this claim.

Regarding claim 30, the resulting combination from claims 1, 3, and 8 include the limitations of this claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of Carter in further view of Russell, US 20030159356 A1.
Regarding claim 17, while the resulting combination fails to disclose the visible arrangement comprises a second longitudinal member extending along the longitudinal direction of the arm and spaced from the first longitudinal member and from the beam, Russell teaches a gate that discloses a gate that has a plurality of longitudinal members (76) spaced apart from one another (2nd and 3rd rows, see Figure 23). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the visible arrangement comprise a second longitudinal member extending along the longitudinal direction of the arm and spaced from the first longitudinal member and from the beam because this provides enhanced support to the visible members of Seguin. The resulting combination includes the longitudinal member being a first longitudinal member, the second longitudinal member extending along the longitudinal direction of the arm and spaced from the first longitudinal member and from the beam. The resulting combination makes obvious that the material of the second longitudinal member is less stiff than the material of the beam since the resulting combination includes the visible arrangement being made of a fluoropolymer and the beam being made of aluminum.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of Carter in further view of Kandler, DE 10108012 A1
Regarding claim 18, Kandler further discloses the use of retroreflective material (“the foil strips 11, which are attached along its entire lower edge length and extend just below the road, are also executed in the signal color and light reflect”, page 3 para 2) used for visible members (11) extending from a beam (2) for reflecting light to be more visible to a driver. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the visible arrangement be retroreflective in view of Kandler’s further disclosure to be more visible to a driver.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637